       Case 1:17-cv-02989-AT Document 1050 Filed 01/21/21 Page 1 of 7




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                              CIVIL ACTION
       v.
                                              FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


 STATE DEFENDANTS’ STATEMENT REGARDING WHETHER THE
  COURT SHOULD CERTIFY ITS JULY 30, 2020 ORDER [DOC. 751]
  FOR INTERLOCUTORY APPEAL TO THE ELEVENTH CIRCUIT

      As this Court recognized during the January 19, 2021 teleconference

with the parties, there are significant jurisdictional issues in this case. Issues

which the State Defendants have repeatedly raised throughout this litigation.

See, e.g., [Docs. 8-1, 49-1, 83-1, 234-1, 645-1, 653, 658, 708, 821, 951]. Simply

put, Plaintiffs continue to lack standing (among other jurisdictional bars)

because they cannot demonstrate a concrete and imminent injury-in-fact that

is personal to the Plaintiffs, rather than a generalized grievance, nor can

Plaintiffs satisfy the traceability and redressability requirements of standing.

See Jacobson v. Fla. Sec’y of State, 974 F.3d 1236, 1245 (11th Cir. 2020)




                                        1
       Case 1:17-cv-02989-AT Document 1050 Filed 01/21/21 Page 2 of 7




(vacating and ordering dismissal of voting rights case due to lack of

standing).

      Since this Court’s July 30, 2020 Order denying State Defendants’

motion to dismiss, other courts in this district and the Eleventh Circuit Court

of Appeals have again and again dismissed similar election cases for the

same jurisdictional defects that plague Plaintiffs—including cases with eerily

similar challenges to Georgia’s election equipment as the claims brought by

Plaintiffs in this case, in some instances those other plaintiffs even utilized

the orders of this Court and expert affidavits submitted to the Court in the

course of this case. See, e.g., Wood v. Raffensperger, 981 F.3d 1307 (11th Cir.

2020); Wood v. Raffensperger, No. 1:20-cv-5155-TCB, 2020 WL 7706833 (N.D.

Ga. Dec. 28, 2020); Wood v. Raffensperger, No. 1:20-cv-04651-SDG, 2020 WL

6817513 (N.D. Ga. Nov. 20, 2020), Pearson v. Kemp, No. 1:20-cv-4809-TCB

(N.D. Ga. Dec. 7, 2020). As the Court mentioned during its January 19

teleconference with the parties, courts across the country have also rejected

comparable election cases based on lack of Article III standing. See Wisconsin

Voters Alliance v. Pence, No. 20-3791, 2021 WL 23298 (D.D.C. Jan. 4, 2021);

Bowyer v. Ducey, No. 20-2321, 2020 WL 7238261 (D. Ariz. Dec. 9, 2020); King

v. Whitmer, No. 20-13134, 2020 WL 7134198 (E.D. Mich. Dec. 7, 2020).



                                        2
       Case 1:17-cv-02989-AT Document 1050 Filed 01/21/21 Page 3 of 7




      This Court rightly noted concerns regarding the propriety of having the

parties expend resources on discovery while significant jurisdictional issues

hang over the case. And 28 U.S.C. § 1292(b) provides a process for precisely

the type of situation the Court is faced with now: permitting this Court to

certify its Order denying State Defendants’ motion to dismiss, [Doc. 751],

which involves controlling questions of law and certification of which would

“materially advance the ultimate termination of the litigation.”

      The protracted nature of this litigation shows that certification of the

Court’s Order will materially advance the litigation. At this juncture, the

Plaintiffs in this case have filed at least ten different preliminary-injunction

motions, sought various rounds of “emergency” expedited discovery, and have

been granted multiple evidentiary hearings, all without materially advancing

the case over the span of more than three years. Moreover, the Court’s two

most-recent orders on those interlocutory injunction motions are now subject

to two different appeals, with one injunction being stayed pending the

outcome of the appeal.1 Undoubtedly, this Court will be faced with the same

jurisdictional questions should it proceed without certifying the Order and


1These pending appeals further support the Court’s certification of its order,
such that it will avoid piecemeal appeals regarding this case. See Parnell v.
W. Sky Financial, LLC, No. 4:14-cv-0024-HLM, 2014 WL 12628523 *2 (N.D.
Ga. May 29, 2014).
                                        3
       Case 1:17-cv-02989-AT Document 1050 Filed 01/21/21 Page 4 of 7




will be further burdened by discovery disputes, expert reports, and

dispositive motions, all implicating the controlling jurisdictional matters the

Court appears inclined to certify for appellate review. Consequently, State

Defendants respectfully submit that a stay of proceedings pending appeal

would also be appropriate here, preserving the time and resources of the

parties and this Court while Plaintiffs standing is in doubt, and preventing

simultaneous exercise of jurisdiction by this Court and the Eleventh Circuit.

See Blinco v. Green Tree Servicing, LLC, 366 F.3d 1249, 1250 (11th Cir. 2004)

(citing Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)).

      Given these issues and State Defendants’ pending appeals, State

Defendants concur with the Court’s inclination to certify the July 30, 2020

Order [Doc. 751] on State Defendants’ Motion to Dismiss to the Eleventh

Circuit Court of Appeals for review.

      Respectfully submitted this 21st day of January, 2021.

                               /s/ Vincent Russo
                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Carey A. Miller
                               Georgia Bar No. 976240
                               cmiller@robbinsfirm.com

                                       4
Case 1:17-cv-02989-AT Document 1050 Filed 01/21/21 Page 5 of 7




                      Alexander Denton
                      Georgia Bar No. 660632
                      adenton@robbinsfirm.com
                      Robbins Ross Alloy Belinfante Littlefield LLC
                      500 14th Street, N.W.
                      Atlanta, Georgia 30318
                      Telephone: (678) 701-9381
                      Facsimile: (404) 856-3250

                      Bryan P. Tyson
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Jonathan D. Crumly
                      Georgia Bar No. 199466
                      jcrumly@taylorenglish.com
                      James A. Balli
                      Georgia Bar No. 035828
                      jballi@taylorenglish.com
                      R. Dal Burton
                      Georgia Bar No. 097890
                      dburton@taylorenglish.com
                      Diane F. LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678-336-7249

                      Counsel for State Defendants

                              5
Case 1:17-cv-02989-AT Document 1050 Filed 01/21/21 Page 6 of 7




                              6
       Case 1:17-cv-02989-AT Document 1050 Filed 01/21/21 Page 7 of 7




                       L.R. 7.1(D) CERTIFICATION

      I certify that this Response has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C). Specifically, this

Response has been prepared using 13-pt Century Schoolbook font.

                              /s/ Vincent Russo
                              Vincent R. Russo




                                       7
